


Exhibit 10.3


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment to Employment Agreement (this “Amendment”), effective as of
March 7th, 2014, by and between KENNETH J. CRANSTON (“Employee”) and UNIVERSAL
TECHNICAL INSTITUTE, INC., a Delaware corporation (the “Company”) provides:
WHEREAS, the Company and the Employee previously entered into that certain
amended and restated employment agreement between the Company and the Employee
dated as of October 31, 2012 (the “Employment Agreement”). A true and correct
copy of the Employment Agreement is attached hereto as Annex A. Capitalized
terms used in this Amendment and not otherwise defined shall have the meanings
ascribed to such terms in the Employment Agreement;
WHEREAS, the Company and the Employee each desire to extend the Term of
Employment under the Employment Agreement to April 7th, 2014 and to amend the
Employment Agreement solely to reflect such extension; and
WHEREAS, the Company and the Employee have agreed to amend the Employment
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound agree as follows:
1.Extension of Term of Employment. Section 2.o. of the Employment Agreement is
hereby amended and restated in its entirety as follows:


“o. “Term of Employment” means the period commencing on the Original Effective
Date and terminating on April 7th, 2014. Employee acknowledges that the Company
has no obligation to continue Employee’s employment or this Agreement beyond the
Term of Employment. The Term of Employment may also be terminated with or
without cause and without notice subject to the provisions of Section 8 and
Section 9.”
2.Conflicting Terms; Full Force and Effect. Wherever the terms and conditions of
this Amendment and the terms and conditions of the Employment Agreement
conflict, the terms of this Amendment shall be deemed to supersede the
conflicting terms of the Employment Agreement. The Employment Agreement, as
modified and amended in accordance with this Amendment, remains in full force
and effect, and the terms thereof, as so modified or amended, are hereby
incorporated by reference thereto as though fully set forth herein.


3.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but together shall constitute one and the
same instrument. Copies shall be given the same force and effect as originals.


4.Entire Agreement; Amendment. This Amendment, together with the Employment
Agreement (including any exhibits, annexes and schedules attached hereto and
thereto) contains the entire agreement between the parties concerning the
subject matter contained herein and there are no other terms, covenants,
obligations, or representations, oral or written, of any kind



--------------------------------------------------------------------------------




whatsoever. This Amendment supersedes all previous oral or written
communications, representations, or agreements among the parties. The Employment
Agreement, as modified by this Amendment, may be amended only by a writing which
makes express reference to the Employment Agreement and this Amendment as the
subject of such amendment and which is signed by Employee and by the Chairman of
the Compensation Committee of the Board of Directors or the Chairman’s designee.


5.Authority. Each of Employee and Company represents and warrants that it has
all requisite legal capacity to execute, deliver, and perform this Amendment.


[Remainder of Page Intentionally Left Blank]

2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Amendment as of the dates
indicated below, and this Amendment is entered into and effective upon the later
of such dates.


 
UNIVERSAL TECHNICAL INSTITUTE, INC.
 
 
 
 
 
By: /s/ David A. Blaszkiewicz
 
Name: David A. Blaszkiewicz
Its: Chairperson of the Compensation Committee of the Board of Directors
 
Date: March 7, 2014
 
 
 
EMPLOYEE
 
 
 
By: /s/ Kenneth J. Cranston
 
Kenneth J. Cranston
 
Date: March 7, 2014






3

--------------------------------------------------------------------------------






ANNEX A
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement” or “Employment
Agreement”) dated as of October 31, 2012, between Kenneth J. Cranston
(“Employee”) and Universal Technical Institute, Inc., a Delaware corporation
(the “Company”) provides:
WHEREAS, the Company and the Employee previously entered into that certain
employment agreement (the “Original Employment Agreement”) by and between the
Company and the Employee dated as of March 15, 2011 (the “Original Effective
Date”);
WHEREAS, the Company and the Employee each desire to amend and restate the
Original Employment Agreement; and
WHEREAS, the Company and the Employee have agreed to amend and restate the
Original Employment Agreement as set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
1. Previous Agreements Superseded and Effective Date.
a. Each of the previous Change in Control Agreement between the parties dated
June 15, 2010 (the “Previous Change in Control Agreement”) and the Original
Employment Agreement is hereby superseded, replaced in its entirety and
considered null and void.
b. The effective date of this Agreement is October 1, 2012.
2. Definitions.
a. “Board of Directors” means the Board of Directors of the Company.
b. “Cause” means any one (1) or more of the following:
(i) Employee’s conviction of, or plea of guilty or nolo contendere to, (a) any
felony; or, (b) a crime involving tax evasion, fraud, embezzlement, conversion
of property or moral turpitude;
(ii) A finding by a majority of the Board of Directors of Employee’s fraud,
embezzlement or conversion of the Company’s property;
(iii) Employee’s conviction of, or plea of guilty or nolo contendere to, a crime
involving the acquisition, use or expenditure of federal, state or local
government funds relating to the business and affairs of the Company;
(iv) A final, nonappealable administrative or judicial determination that
Employee committed fraud or any other violation of law involving federal, state
or local government funds relating to the business and affairs of the Company;
(v) A finding by a majority of the Board of Directors of Employee’s knowing
breach of any of Employee’s fiduciary duties to any company in the Company Group
or the Company’s

A-1

--------------------------------------------------------------------------------




stockholders or making of an intentional misrepresentation or omission which
breach, misrepresentation or omission would reasonably be expected to have a
material adverse effect on the business relationship, the business, properties,
assets, operations, condition (financial or other) or prospects of any company
in the Company Group;
(vi) Employee’s alcohol or substance abuse, which materially interferes with
Employee’s ability to discharge the duties, responsibilities and obligations
prescribed by this Agreement as determined by a majority of the Board of
Directors;
(vii) Employee’s material and knowing failure to observe or comply with law
applicable to the business of the Company as an officer or employee of the
Company which would reasonably be expected to have a material adverse effect on
the business relationship, the business, properties, assets, operations,
condition (financial or other), or prospects of any company in the Company Group
as determined by a majority of the Board of Directors;
(viii) Employee’s willful gross misconduct relating to the business of the
Company that results in significant harm to the Company or its operation,
properties, reputation, goodwill or business relationships as determined by a
majority of the Board of Directors,
provided that (i) any finding or determination made by the Board of Directors
concerning the existence of Cause must be made in good faith and not for
purposes of evading the Company’s obligations hereunder; and (ii) a finding or
determination of Cause by the Board of Directors may not be made unless, prior
to determining that Cause exists, the Employee shall be given written notice
stating in reasonable detail the facts and circumstances deemed by the Company
to constitute Cause, and thirty (30) days from receipt of such notice Employee
has failed to cure the facts and circumstances set forth in such notice.
c. “Change of Control” means: (i) any sale, lease, exchange, or other transfer
(in one (1) transaction or series of related transactions) of all or
substantially all of the Company’s assets to any person or group of related
persons under Section 13(d) of the Securities and Exchange Act of 1934
(“Group”); (ii) the Company’s shareholders approve and complete any plan or
proposal for the liquidation or dissolution of the Company; (iii) any person or
Group becomes the beneficial owner, directly or indirectly, of shares
representing more than 50% of the aggregate voting power of the issued and
outstanding stock entitled to vote in the election of directors of the Company
(“Voting Stock”) and such person or Group has the power and authority to vote
such shares; (iv) any person or Group acquires sufficient shares of Voting Stock
to elect a majority of the members of the Board of Directors; or (v) the
completion of a merger or consolidation of the Company with another entity in
which holders of the Company’s stock immediately before the completion of the
transaction hold, directly or indirectly, immediately after the transaction, 50%
or less of the common equity interest in the surviving corporation in the
transaction. Notwithstanding the foregoing, in no event will a Change of Control
be deemed to have occurred as a result of an initial public offering of the
Company’s stock. Also, notwithstanding anything to the contrary herein, the fact
that a transaction or event is defined as a Change of Control for purposes of
this Agreement shall not evidence or infer that the transaction or event
constitutes a change of control for purposes of, including but not limited to,
any determination or definition of the Department of Education, any licensing
agency, or for determining the duties of the Company’s Board of Directors under
Delaware corporate law.
d. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

A-2

--------------------------------------------------------------------------------




e. “Company Group” shall mean the entities listed on Schedule 1.
f. “Compete” shall mean to directly or indirectly own, manage, operate, join,
control, be employed by, or become a director, officer, shareholder (holding 5%
or more of shares) of, or consultant to, any entity or person that (i) owns or
operates a post-secondary educational institution which teaches or trains
individuals in motorcycle, marine, automotive, diesel, and collision repair and
refinishing technologies, or any one or more of these programs; (ii) is
considering or contemplating a program that teaches or trains individuals in
motorcycle, marine, automotive, diesel, and collision repair and refinishing
technologies, or any one or more of these programs; (iii) any entity engaged in
any similar or incidental business conducted, or engaged in, by UTI prior to the
date hereof or at any time during the Employee’s employment.
g. “Competitive Business” means any post secondary educational institution or
entity which conducts educational programs in the areas of automotive,
motorcycle, marine, diesel or collision repair and refinishing technologies (or
a combination of these programs) or is contemplating any of these programs.
h. “Confidential Information” means any confidential information including,
without limitation, any study, data, calculations, software, storage media or
other compilation of information, patent, patent application, copyright,
“know-how”, trade secrets, customer, student or prospective student lists or
information, details of client, consultant, student, vendor, supplier or
manufacturer contracts, pricing policies, operational methods, marketing plans
or strategies, product development techniques or plans, business acquisition
plans or any portion or phase of any scientific or technical information, ideas,
discoveries, designs, computer programs (including source or object codes),
processes, procedures, formulae, improvements or other proprietary or
intellectual property of any company in the Company Group, whether or not in
written or tangible form, and whether or not registered, and including all
files, records, manuals, books, catalogues, memoranda, notes, summaries, plans,
reports, records, documents and other evidence thereof. Notwithstanding the
foregoing, the term Confidential Information does not include, and there shall
be no obligation hereunder with respect to, information that is or becomes
generally available to the public other than as a result of a disclosure by the
Employee not permissible hereunder.
i. “Good Reason,” when used with reference to a voluntary termination by
Employee of Employee’s employment with the Company, shall mean any of the
following conditions, provided that Employee (i) provides the Company with
actual notice of the condition giving rise to the termination within ninety
(90) days of Employee’s knowledge of the initial existence of the condition,
(ii) provides the Company with the opportunity to cure within thirty (30) days
of the notice, and (iii) terminates employment within one (1) year of the
initial existence of the condition:
(a) A material diminution in any of the following:
A. Employee’s base compensation;
B. Employee’s authority, duties or responsibilities; provided that, a material
diminution of Employee’s authority, duties or responsibilities shall be deemed
to have occurred if Employee ceases to have such authorities, duties or
responsibilities with respect to the entity which is the ultimate parent entity
of the Company Group following a Change of Control.

A-3

--------------------------------------------------------------------------------




(b) A material change in the geographic location at which the Employee must
perform the services; or
(c) Any other action or inaction that constitutes a material breach by the
Company of this Agreement and such breach is not cured as set forth in 2.b
above.
j. “Market” means anywhere in the United States or Puerto Rico. If an arbitrator
or arbitration panel finds that this definition of Market is unreasonable, then
the Market will be considered to mean all states in which the Company has a
campus or other training center and all states that are contiguous to a state in
which the Company has a campus or other training center. If an arbitrator or
arbitration panel finds that definition of Market is unreasonable, the Market
shall mean all states in which the Company has a campus or other training
center.
k. “Position” means the particular position of Senior Vice President Admissions.
l. “Regulations” means any laws, ordinances, regulations or rules of any
governmental, regulatory or administrative body, agent or authority, any court
or judicial authority, or any public, private or industry regulatory authority.
m. “Severance Period” means the period of time that the Company continues to pay
Employee as set forth in Section 9.
n. “Specified Employee” means any Company employee that the Company determines
is a Specified Employee within the meaning of Section 409A of the Code, by
applying reasonable, objectively determinable identification procedures as set
forth in a resolution of the Board of Directors on December 10, 2007.
o. “Term of Employment” means the period commencing on the Original Effective
Date and terminating three (3) years after the Original Effective Date. Employee
acknowledges that the Company has no obligation to continue Employee’s
employment or this Agreement beyond the Term of Employment. The Term of
Employment may also be terminated with or without cause and without notice
subject to the provisions of Section 8 and Section 9.
p. “Termination Date” shall mean the last day of Employee’s employment with the
Company.
3. Nature of Employment. Subject to the terms of this Agreement, the Company
hereby agrees to continue to employ Employee in the Position, and Employee
hereby agrees to accept the continuation of such employment in the Position, for
the Term of Employment under this Agreement.
4. Extent of Employment.
While employed:
a. Employee agrees to perform the duties of the Position faithfully and to the
best of Employee’s ability at the principal offices of the Company or in
locations as may be designated temporarily from time to time by the Company or
as necessary to fulfill the duties of the Position. Employee shall report to the
Chief Executive Officer, or as otherwise directed by the Board of Directors.
b. Employee shall abide by the policies, rules, customs, and usages as
established by or existing at the Company.

A-4

--------------------------------------------------------------------------------




c. Employee shall devote all of his business time, energy and skill as may be
reasonably necessary for the performance of the duties, responsibilities, and
obligations of the Position.
d. Employee shall not knowingly breach or violate any Regulations or rules of
any governmental or regulatory body in any material respect and shall not act in
any manner which might reasonably be expected to have a material adverse effect
on the ongoing business, properties, assets, operations, condition (financial or
other), business relationships or prospects of any company in the Company Group.
e. Employee shall not commit or engage in any conduct, through action or
omission, which would constitute any of the offenses set forth in the definition
of “Cause” under this Agreement.
5. Compensation. While Employee is employed by the Company, the Company shall
pay Employee as follows:
a. A base salary, paid in twenty six (26) equal installments, at a rate of Three
Hundred Twenty Thousand Dollars ($320,000) per annum. The Chief Executive
Officer shall annually, and in her sole discretion, determine whether the base
salary should be increased and, if so, in what amount.
b. An annual bonus based on Employee’s performance as determined and approved by
the Board of Directors based on performance parameters set by the Board of
Directors. Such bonus will be determined at the sole discretion of the Board of
Directors, and may not be paid at all. Employee acknowledges that no bonus will
be paid if performance parameters are not met. If the Board of Directors
determines that such bonus shall be paid, such bonus shall be paid by the
fifteenth (15th) day of the third (3rd) month of the Employee’s taxable year
following the year in which the Employee becomes entitled to such bonus.
6. Reimbursement of Expenses. While Employee is employed, the Company shall
reimburse Employee for reasonably documented travel expenses, entertainment and
other expenses reasonably incurred by Employee in connection with the
performance of the duties of the Position and, in each case, according to the
reasonable rules, policies, customs and usage promulgated by the Company from
time to time. All reimbursements shall be made within thirty (30) days of
Employee’s submission of any reasonably documented expense reimbursement claim.
The amount of expenses eligible for reimbursement provided during one
(1) taxable year shall not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided during any other taxable year.
Employee may not elect to receive cash or any other benefit in lieu of the
reimbursements provided by this Section.
7. Benefits. While Employee is employed, the Employee shall be entitled to
perquisites and benefits established from time to time, at the sole discretion
of the Board of Directors for the Position, including without limitation,
health, short and long term disability, pension and life insurance benefits
consistent with past practice, or as increased from time to time; provided that
the perquisites and benefits provided to Employee shall be at least
substantially equal to those provided to any other officer of the Company.
8. Termination of Employment for Cause or without Good Reason. At any time
during the Term of Employment, Company may terminate Employee for Cause
effective upon the giving to Employee a written notice of termination. If
Employee’s employment is terminated for Cause or Employee voluntarily terminates
without Good Reason, Employee shall be entitled to:
a. Payment of accrued and unpaid base salary and unused vacation through the
Termination Date;

A-5

--------------------------------------------------------------------------------




b. Reimbursement for expenses incurred through the Termination Date as set forth
in Section 6.
9. Termination of Employment without Cause or for Good Reason. During the Term
of Employment, the Company may terminate Employee without Cause and without
providing notice to Employee, and Employee may terminate employment with the
Company for Good Reason.
a. During the Term of Employment, if Employee is terminated without Cause or if
Employee terminates for Good Reason, which occurs without a Change of Control,
Employee shall be entitled to the following items so long as Employee has signed
the release described in Section 11 below and not revoked it:
(i) The Company shall provide the items set forth in Section 8.a. and 8.b.
above.
(ii) The Company shall pay to Employee, an amount equal to Employee’s base
salary at the highest rate in effect at any time during the twelve (12) months
immediately preceding the Termination Date, payable for a period of twelve (12)
months (the “Severance Period”). Employee will be paid this amount in equal
bi-weekly installments according to the Company’s regular payroll periods and
practices. The first payment to which Employee is entitled shall be paid on the
first day of the month following the revocation period, if any, as set forth in
Exhibit A. At all times, the right to each monthly payment made under this
Section 10 shall be treated as the right to a series of separate payments within
the meaning of 26 C.F.R. § 1.409A-2(b)(2)(iii).
(iii) Employee will be paid a pro rata bonus based on 55% of Employee’s annual
salary. The amount of such bonus will be pro-rated based on the Termination Date
and shall be paid prior to the fifteenth (15th) day of the third (3rd) month of
the Employee’s taxable year following the year in which the Employee becomes
entitled to such bonus.
(iv) Employee’s then current medical and dental benefits will continue pursuant
to Company policy and the provisions of any applicable benefit plan. Beginning
on the first day that active employee coverage is ineffective, Employee may
elect to continue current medical and dental benefits for up to twelve
(12) months in accordance with any applicable plan provisions and the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA). In addition, the
Company will continue to pay a monthly amount equal to the Company paid portion
of the insurance premium for the coverage held by Employee as of the Termination
Date, and any administrative fee, for a period of twelve (12) months. Upon
Employee’s employment with another employer, to the extent Employee and his
dependants are eligible for substantially equivalent benefits under the new
employer’s plan, the Company will no longer be obligated to pay for the
continuation coverage.
(v) All stock Awards (as defined by any applicable Plan), including stock
options and restricted stock, shall be governed by the terms and provisions of
the Plan and the grant Agreement under which such Award was granted.
(vi) Employee’s participation in and/or coverage under all other employee
benefit plans, programs or arrangements sponsored or maintained by the Company
shall cease to be effective as of the Termination Date, unless such benefit,
program or plan is inalienable under the law.

A-6

--------------------------------------------------------------------------------




(vii) The Company shall pay for twelve (12) months of outplacement services
through a provider selected by the Company for the twelve (12) month period
immediately following the Termination Date.
b. During the Term of Employment, if Employee is terminated without Cause or if
Employee terminates for Good Reason, either of which occurs within twelve
(12) months of a Change of Control, Employee shall be entitled to the following
items so long as Employee has signed the release described in Section 11 below
and not revoked it:
(i) Except for the bonus set forth in Section 9.a.(iii), all of the payments and
benefits as set forth in Section 9.a. above;
(ii) The Company shall also pay to Employee Employee’s maximum targeted bonus
for the fiscal year in which the Termination Date occurs prorated to the
Termination Date. Employee will be paid this bonus amount over the Severance
Period in equal bi-weekly installments according to the Company’s regular
payroll periods and practices.
c. In addition to the pro-rated bonus set forth above in Section 9.a.(iii) or
9.b.(ii), to the extent Employee’s Termination Date is prior to the date on
which the Company has paid any bonus to which the Employee may be entitled for
the fiscal year immediately preceding the Termination Date, (i.e. between the
end of the fiscal year and the bonus payout), Employee will receive such bonus
in a lump sum on the same date as Employee would have received such bonus had
Employee remained continuously employed by the Company. In all cases, the bonus
payment to which Employee is entitled pursuant to this Section 9.c, if any, will
be paid to Employee on or before the fifteenth (15th) day of the third (3rd)
month of Employee’s taxable year following the taxable year in which Employee
became entitled to the bonus.
d. If any payment or benefit Employee would receive under this Agreement, when
combined with any other payment or benefit Employee receives pursuant to the
termination of Employee’s employment with the Company (“Payment”), would:
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be whichever of the
following amounts, taking into account the applicable federal, state and local
employment taxes, income taxes, and the Excise Tax, results in Employee’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax:
(a) the full amount of such Payment; or
(b) such lesser amount (with cash payments being reduced) as would result in no
portion of the Payment being subject to the Excise Tax.
(iii) All determinations required to be made under this Section 9.d., including
whether and to what extent the Payments shall be reduced and the assumptions to
be utilized in arriving at such determination, shall be made by a national
independent accounting firm registered with the Public Company Accounting
Oversight Board as will be designated by the Company (the “Accounting Firm”).
The Accounting Firm shall provide detailed supporting calculations both to
Employee and the Company at such time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. For
purposes of making the

A-7

--------------------------------------------------------------------------------




calculations required by this Section 9.d., the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Code.
(iv) To the extent any reduction of the Payments becomes necessary pursuant to
this Section 9.d., the reduction first shall apply to amounts payable pursuant
to this Section 9, or pursuant to any other arrangement, that are not subject to
Section 409A of the Code. If the amount of the necessary reduction exceeds the
amount of the payments described in the preceding sentence, the reduction will
then apply on a proportional basis to amounts payable to Employee that are
subject to the requirements of Section 409A of the Code.
e. Notwithstanding any other provision of this Agreement to the contrary,
neither the time nor the schedule of any payment under this Agreement may be
accelerated or subject to a further deferral except as provided in 26 C.F.R. §
1.409A-3(j)(4).
f. The Employee does not have any right to make any election regarding the time
or form of any payment due under this Agreement.
g. If the Company fails to make any payment under this Agreement, either
intentionally or unintentionally, within the time period specified in this
Agreement, but the payment is made within the same calendar year, such payment
will be treated as made within the time period specified in the Agreement
pursuant to 26 C.F.R. § 1.409A-3(d). In addition, if a payment is not made due
to a dispute with respect to such payment, the payment may be delayed in
accordance with 26 C.F.R. § 1.409A-3(g).
h. For purposes of this Agreement, Employee’s Termination Date shall be the date
on which Employee incurs a “Separation from Service.” For this purpose, the term
“Separation from Service” means either (1) the termination of Employee’s
employment with the Company and all affiliates, or (2) a permanent reduction in
the level of bona fide services that Employee provides to the Company and all
affiliates to an amount that is 20% or less of the average level of bona fide
services that Employee provided to the Company and all affiliates in the
immediately preceding thirty-six (36) months, with the level of bona fide
services to be calculated in accordance with regulations issued by the United
States Treasury Department pursuant to Section 409A of the Code.
Employee’s relationship is treated as continuing while Employee is on military
leave, sick leave, or other bona fide leave of absence (if the period of such
leave does not exceed six (6) months, or if longer, so long as Employee’s right
to reemployment with the Company or an affiliate is provided either by statute
or contract). If Employee’s period of leave exceeds six (6) months and
Employee’s right to reemployment is not provided either by statute or by
contract, the relationship between Employee and the Company is deemed to
terminate on the first day immediately following the expiration of such six
(6) month period. Whether a termination has occurred will be determined based on
all of the facts and circumstances.
For purposes of this paragraph, the term “affiliate” shall have the meaning set
forth in 26 C.F.R. § 1.409A-1(h)(3) (which generally requires 50% common
ownership).
If Employee is providing services to the Company in more than one (1) capacity,
for example as both an employee and a member of the Board of Directors or an
independent contractor for the Company, Employee must terminate employment with
or services to the Company in all capacities in order to have a Separation from
Service for purposes of this Agreement.

A-8

--------------------------------------------------------------------------------




i. This Agreement shall be administered in compliance with Section 409A of the
Code or an exception thereto and each provision of the Agreement shall be
interpreted, to the extent possible, to comply with Section 409A or an exception
thereto.
Notwithstanding any of the foregoing, if the Employee is a Specified Employee on
the Termination Date, all monthly payments, if any, that are to be made
following the fifteenth (15th) day of the third (3rd) month of the Employee’s
taxable year following the Employee’s taxable year in which Termination Date
occurred, but before the date which is six (6) months following the Termination
Date, that are, in the aggregate, in excess of the Excludable Compensation shall
be paid in a lump-sum on the first (1st) day of the seventh (7th) month
following the Employee’s Termination Date or, if earlier, the date the Employee
dies following the Termination Date. For purposes of this Section 9, “Excludable
Compensation” shall equal the lesser of two times (i) the Employee’s annualized
base compensation for the Employee’s taxable year prior to the Employee’s
taxable year in which the Termination Date occurred or (ii) the applicable limit
set forth in Section 401(a)(17) of the Code for the year in which the
Termination Date occurred.
10. Mitigation or Reduction of Benefits. In the event of termination of
employment as set forth in Section 9 above, Employee shall not be required to
mitigate the amount of any payment provided for in that Section by seeking other
employment or otherwise. Except as otherwise specifically set forth herein, the
amount of any payment or benefits provided in Section 9 shall not be reduced by
any compensation or benefits or other amounts paid to or earned by Employee as
the result of employment by another employer after the Termination Date.
11. Release. In order to receive payments and benefits described in Section 9,
other than those provided in Section 8, Employee must execute a Release in the
form attached as Exhibit A, and that Release must become effective by Employee
not revoking it. If Employee fails to sign the Release within the period
provided in the Release, or if Employee revokes the Release within the seven
(7) day revocation period provided therein, Employee will forfeit any right to
the payments and benefits described in Section 9. As a general rule, Employee
shall receive the Release from the Company on or before Employee’s Termination
Date, but in no event will Employee receive the Release more than ten (10) days
following Employee’s Termination Date. Notwithstanding anything in this
Agreement to the contrary, if the period during which Employee may consider and
revoke the Release spans two (2) calendar years, the installment severance
payments to which Employee is entitled pursuant to Sections 9.a.(ii) and
9.b.(ii) shall commence in the second (2nd) calendar year.
12. Covenant Not to Compete. In consideration of this Agreement, and the
employment under it, the parties have agreed to the following Covenant Not to
Compete.
a. Post Termination Restrictions. Employee acknowledges that the services
provided under this Agreement give Employee the opportunity to have special
knowledge of the Company, its Confidential Information, and the capabilities of
individuals employed by or affiliated with the Company. Employee further
acknowledges that interference with those business or employment relationships
with the Company would cause irreparable injury to the Company. Consequently,
Employee covenants and agrees that:
(i) From the Original Effective Date until twelve (12) months (or for eight (8)
months if an arbitrator or arbitration panel finds that twelve (12) months are
unreasonable) after the Termination Date, Employee will not, without the express
written approval of a majority of the Board of Directors, directly or
indirectly, anywhere in the Market, in one (1) or a series of transactions,
Compete against Company, as defined in Section 1 above, without regard to
(a) whether the Competitive Business has its office or other business facilities
within or outside

A-9

--------------------------------------------------------------------------------




the Market, (b) whether any of the activities of the Employee referred to above
occur or are performed within or outside the Market, or (c) whether the Employee
resides, or reports to an office, within or outside the Market.
(ii) From the Original Effective Date until twelve (12) months after the
Termination Date (which shall not be reduced by (a) any period of violation of
this Agreement by Employee or (b) if the Company is the prevailing party in any
litigation to enforce its rights under this Section 12, the period which is
required for such litigation), Employee will not, without the express prior
written approval of a majority of the Board of Directors, directly or
indirectly, in one (1) or a series of transactions: (i) recruit, solicit or
otherwise induce or influence any proprietor, partner, stockholder, lender,
director, officer, employee, sales agent, joint venturer, investor, lessor,
customer, agent, representative or any other person which has a business
relationship with the Company or had a business relationship with the Company
within the twelve (12) month period preceding the date of the incident in
question, to discontinue, reduce or modify such employment, agency or business
relationship with the Company; or (ii) employ or seek to employ or cause any
Competitive Business to employ or seek to employ any person or agent who is then
(or was at any time within twelve (12) months prior to the date the Employee or
the Competitive Business employs or seeks to employ such person) employed or
retained by the Company. Notwithstanding the foregoing, nothing herein shall
prevent the Employee from providing a personal letter of recommendation to an
employee of the Company with respect to a future or any other employment
opportunity.
(iii) The scope and term of this Section 12 would not preclude Employee from
earning a living in an occupation or position with an entity that is not a
Competitive Business.
b. Acknowledgment Regarding Restrictions. Employee recognizes and agrees that
the restraints contained in Section 12 (both separately and in total) are
reasonable and should be fully enforceable in view of the high level positions
Employee has had with the Company, and the Company’s legitimate interests in
protecting its Confidential Information and its goodwill and relationships.
Employee specifically hereby acknowledges and confirms that Employee is willing
and intends to, and will, abide fully by the terms of Section 12 of this
Agreement. Employee further agrees that the Company would not have adequate
protection if Employee were permitted to work in a Competitive Business in
violation of the terms of this Agreement since the disclosure of Confidential
Information is inevitable and the Company would be unable to verify whether its
Confidential Information was being disclosed and/or misused.
c. Company’s Right to Cease and Recoup Payments and Obtain Injunctive Relief. In
the event of a breach or imminent breach of any of Employee’s duties or
obligations under this Agreement, the Company shall be entitled to immediately
cease all payments and benefits to Employee under Section 9 and, in the event of
an actual breach, require Employee to disgorge and repay to Company all payments
and benefits previously paid to or conferred upon Employee under Section 9 of
this Agreement after the commencement of Employee’s breach. Employee agrees that
if Employee breaches any duties or obligations Employee has under this
Agreement, that, except for sums set forth in Section 8, Employee has no right
to any money or benefits under Section 9 of this Agreement and that Employee
must return any money paid to Employee under that section. In addition to any
other legal or equitable remedies the Company may have (including any right to
damages that it may suffer), the Company shall be entitled to temporary,
preliminary and permanent injunctive relief restraining such breach or imminent
breach. Employee hereby expressly acknowledges that the harm which might result
to Company’s business as a result of noncompliance by Employee with any of the
provisions of this Agreement would be largely irreparable. Each party undertakes
and agrees that if

A-10

--------------------------------------------------------------------------------




he/it breaches or threatens to breach the Agreement, he/it shall be liable for
any attorneys’ fees and costs incurred by the other party in enforcing its
rights hereunder.
d. Employee Agreement to Disclose this Agreement. Employee agrees to disclose,
during the Severance Period, the terms of this Section 12 to any potential
future employer.
e. Survival. The terms of this entire Section 12 shall survive the termination
of Employee’s employment under this Agreement regardless of who terminates
employment or the reasons therefore.
13. Confidential Information.
a. During and after the Term of Employment, Employee will not, directly or
indirectly, in one (1) or a series of transactions, disclose to any person, or
use or otherwise exploit for the Employee’s own benefit or for the benefit of
anyone other than the Company, any Confidential Information, whether prepared by
Employee or not; provided, however, that any Confidential Information may be
disclosed (i) to officers, representatives, employees and agents of the Company
who need to know such Confidential Information in order to perform the services
or conduct the operations required or expected of them in the business, and
(ii) in good faith by the Employee in connection with the performance of
Employee’s duties hereunder to persons who are authorized to receive such
information by the Company. Employee shall use Employee’s best efforts to
prevent the removal of any Confidential Information from the premises of the
Company, except as required in Employee’s normal course of employment by the
Company. Employee shall use Employee’s best efforts to cause all persons or
entities to whom any Confidential Information shall be disclosed by Employee
hereunder to observe the terms and conditions set forth herein as though each
such person or entity was bound hereby. Employee shall have no obligation
hereunder to keep confidential any Confidential Information, if and to the
extent disclosure of any such information is specifically required by law or
requested by a governmental agency; provided, however, that in the event
disclosure is required by applicable law or requested by a governmental agency,
the Employee shall provide the Company with prompt notice of such requirement or
request, prior to making any disclosure, so that the Company may seek an
appropriate protective order. At the request of the Company, Employee agrees to
deliver to the Company, at any time during the Term of Employment, or
thereafter, all Confidential Information which Employee may possess or control.
Employee agrees that all Confidential Information of the Company (whether now or
hereafter existing) conceived, discovered or made by Employee during the Term of
Employment exclusively belongs to the Company (and not to Employee). Employee
will promptly disclose such Confidential Information to the Company and perform
all actions reasonably requested by the Company to establish and confirm such
exclusive ownership.
b. The terms of this entire Section 13 shall survive the termination of
Employee’s employment under this Agreement regardless of who terminates
employment or the reasons therefore.
14. Notice. All notices hereunder shall be in writing and shall be deemed to
have been duly given (a) when delivered personally or by courier, or (b) on the
third (3rd)business day following the mailing thereof by registered or certified
mail, postage prepaid, or (c) on the first (1st) business day following the
mailing thereof by overnight delivery service, in each case addressed as set
forth below:

A-11

--------------------------------------------------------------------------------




If to the Company:
Universal Technical Institute, Inc.
16220 N. Scottsdale Rd
Scottsdale, AZ 85254
Facsimile No.: (623) 445-9501
Attn: General Counsel
With a copy to:
Chairman of the Compensation Committee
of the Board of Directors
16220 N. Scottsdale Rd
Scottsdale, AZ 85254
If to Employee:


Kenneth J. Cranston
11540 E. Caribbean Lane
Scottsdale, AZ 85255
Any party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.
15. Employee Expenses in the Event of Dispute. If Employee’s employment is
terminated by the Company within the Term of Employment and there is a dispute
with respect to this Agreement, then all of Employee’s reasonable legal expenses
incurred by Employee (a) to defend the validity of this Agreement, (b) if
Employee’s employment has been terminated for Cause, to contest such
termination, (c) to contest any determinations by the Company concerning the
amounts payable by the Company under this Agreement, or (d) to otherwise obtain
or enforce any right or benefit provided to Employee by this Agreement, shall be
paid by the Company if Employee is the prevailing party. Such expenses shall be
paid, if at all, within thirty (30) days of the date of the determination that
Employee is the prevailing party, but in no event later than December 31st of
the taxable year following the year in which the Employee incurred the expenses.
The expenses reimbursed in one (1) taxable year will not affect the expenses
eligible for reimbursement by the Company in a different taxable year. All
reimbursements of the expenses must be made no later than December 31st of the
taxable year following the taxable year in which the expenses were incurred. The
Employee may not elect to receive cash or any other benefit in lieu of the
benefits provided by this Section.
16. Agreement to Arbitrate. All disputes or claims regarding this Agreement
shall be submitted for resolution exclusively to binding arbitration under the
Commercial Rules of Arbitration of the American Arbitration Association in
Phoenix, Arizona. The arbitrator or arbitration panel shall have the authority
to award temporary or permanent injunctive relief and to award attorneys’ fees
and costs to the prevailing party. Any temporary or permanent injunctive relief
ordered by the arbitrator or the arbitration panel may be enforced in court by
either party by seeking judicial confirmation of such award.
17. Successors; Binding Agreement.
a. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company,

A-12

--------------------------------------------------------------------------------




upon or prior to such succession, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place. A copy of
such assumption and agreement shall be delivered to Employee promptly after its
execution by the successor. Failure of the Company to obtain such agreement upon
or prior to the effectiveness of any such succession shall be deemed to be a
material breach of this Agreement. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which executes and delivers the agreement provided
for in this Section 17 or which otherwise becomes bound by the terms and
provisions of this Agreement by operation of law.
b. This Agreement is personal to Employee and Employee may not assign or
delegate any part of Employee’s rights or duties hereunder to any other person,
except that this Agreement shall inure to the benefit of, and be enforceable by,
Employee’s legal representatives, executors, administrators, heirs and
beneficiaries.
18. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall to any extent be held to be invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law. An arbitrator or arbitration panel can reasonably modify this Agreement by
rewriting it and/or it can “blue-pencil” this Agreement by striking things out.
19. Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Agreement.
20. Counterparts. This Agreement may be executed in one (1) or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument.
21. Waiver. Neither any course of dealing nor any failure or neglect of either
party hereto in any instance to exercise any right, power or privilege hereunder
or under law shall constitute a waiver of such right, power or privilege or of
any other right, power or privilege or of the same right, power or privilege in
any other instance. Without limiting the generality of the foregoing, Employee’s
continued employment without objection shall not constitute Employee’s consent
to, or a waiver of, Employee’s rights with respect to any circumstances
constituting Good Reason. All waivers by either party hereto must be contained
in a written instrument signed by the party to be charged therewith, and, in the
case of the Company, by a resolution adopted by a majority of the Board of
Directors.
22. Entire Agreement. This instrument constitutes the entire agreement of the
parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter.
23. Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Employee and by the Chairman of the Compensation Committee of the
Board of Directors or the Chairman’s designee.
24. Governing Law. In light of Company’s and Employee’s substantial contacts
with the State of Arizona, the facts that the Company is headquartered in
Arizona and Employee resides in and provides services to the Company in Arizona,
the parties’ interests in ensuring that disputes regarding the interpretation,
validity and enforceability of this Agreement are resolved on a uniform basis,
and

A-13

--------------------------------------------------------------------------------




Company’s execution of, and the making of, this Agreement in Arizona, the
parties agree that: (a) any arbitration or litigation involving any
noncompliance with or breach of the Agreement, or regarding the interpretation,
validity and/or enforceability of the Agreement, shall be filed and conducted
exclusively in the state of Arizona; and (b) the Agreement shall be interpreted
in accordance with and governed by the laws of the State of Arizona, without
regard for any conflict/choice of law principles.

A-14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the day and year first above written.
UNIVERSAL TECHNICAL INSTITUTE, INC.
By:/s/ Chad A. Freed
 
 
Its: General Counsel, Senior Vice President of Business Development

EMPLOYEE:
/s/ Kenneth J. Cranston
 
 
Kenneth J. Cranston




A-15

--------------------------------------------------------------------------------






SCHEDULE 1
Companies in the Company Group consist of:
a. Universal Technical Institute, Inc.
b. UTI Holdings, Inc.
c. U.T.I. of Illinois, Inc.
d. Universal Technical Institute of Texas, Inc.
e. Universal Technical Institute of California, Inc.
f. Custom Training Group, Inc.
g. The Clinton Harley Corporation
h. Universal Technical Institute of Arizona, Inc.
i. Universal Technical Institute of North Carolina, Inc.
j. Universal Technical Institute of Northern California, Inc.
k. Universal Technical Institute of Massachusetts, Inc.
l. Universal Technical Institute of Pennsylvania, Inc.
m. Universal Technical Institute of Phoenix, Inc.
n. Universal Technical Institute of Northern Texas, Inc.



A-16

--------------------------------------------------------------------------------




Exhibit A
RELEASE
This RELEASE (the “Release”) dated     ,        is by and between Kenneth J.
Cranston (“Employee”) and Universal Technical Institute, Inc., a Delaware
corporation (“Company”);
WHEREAS, the Company and Employee are parties to an Employment Agreement dated
March   , 2011 (the “Employment Agreement”), which provides certain protection
to Employee during employment and upon termination of employment; and
WHEREAS, the execution of this Release is a condition precedent to, and material
inducement to, the Company’s provision of certain benefits under the Employment
Agreement;
NOW, THEREFORE, the parties hereto agree as follows:
1. Mutual Promises. The Company undertakes the obligations contained in the
Employment Agreement, which are in addition to any compensation to which
Employee might otherwise be entitled, in exchange for Employee’s promises and
obligations contained herein. The Company’s obligations are undertaken in lieu
of any other employment benefits.
2. Release of Claims; Agreement Not to File Suit.
a. Employee, for and on behalf of him or herself and his/her heirs,
beneficiaries, executors, administrators, successors, assigns and anyone
claiming through or under any of the foregoing, agrees to, and does, release and
forever discharge the Company and its subsidiaries and affiliates, each of their
shareholders, directors, officers, employees, agents and representatives, and
its successors and assigns (collectively, the “Company Released Persons”), from
any and all matters, claims, demands, damages, causes of action, debts,
liabilities, controversies, judgments and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, which have arisen or could
arise from matters which occurred prior to the date of this Release, which
matters include without limitation: (i) the matters covered by the Employment
Agreement and this Release, and (ii) Employee’s employment, and/or termination
from employment with the Company.
b. Employee, for and on behalf of him or herself and his/her heirs,
beneficiaries, executors, administrators, successors, assigns, and anyone
claiming through or under any of the foregoing, agrees that Employee will not
file or otherwise submit any arbitration demand, claim, complaint, or action to
any court, organization, or judicial forum (nor will Employee permit any person,
group of persons, or organization to take such action on Employee’s behalf)
against any Company Released Person arising out of any actions or non-actions on
the part of any Company Released Person arising out of the parties’ employment
relationship before the date of this Release or any action taken after the date
of this Release pursuant to the Employment Agreement. Employee further agrees
that in the event that any person or entity should bring such a charge, claim,
complaint, or action on Employee’s behalf, Employee hereby waives and forfeits
any right to recovery under said claim and will exercise every good faith effort
to have such claim dismissed.
c. The charges, claims, complaints, matters, demands, damages, and causes of
action referenced in Sections 2(a) and 2(b) include, but are not limited to:
(i) any breach of an actual or implied contract of employment between Employee
and any Company Released Person, (ii) any claim of unjust, wrongful, or tortious
discharge (including, but not limited to, any claim of fraud, negligence,
retaliation for whistle blowing, or intentional infliction of emotional
distress), (iii) any claim of

A-17

--------------------------------------------------------------------------------




defamation or other common law action, or (iv) any claims of violations arising
under the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. §621 et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Fair Labor Standards Act
of 1938, as amended, 29 U.S.C. §201 et seq., the Rehabilitation Act of 1973, as
amended, 29 U.S.C. §701 et seq., the Family and Medical Leave Act, or any other
relevant federal, state, or local statutes or ordinances, or any claims for pay,
vacation pay, insurance, or welfare benefits or any other benefits of employment
with any Company Released Person arising from events occurring prior to the date
of this Release other than those payments and benefits specifically provided
herein.
d. This Release shall not affect Employee’s right to any governmental benefits
payable under any Social Security or Worker’s Compensation law now or in the
future.
e. This Release does not affect Employee’s right to participate in any federal,
state or local investigation by any governmental agency or to challenge the
validity of this Agreement. Further, this Release is not intended to be a
release of any claims under the Arizona Minimum Wage Act, effective January 1,
2007.
3. Release of Benefit Claims. Employee, for and on behalf of him or herself and
his/her heirs, beneficiaries, executors, administrators, successors, assigns and
anyone claiming through or under any of the foregoing, further releases and
waives any claims for pay, vacation pay, insurance or welfare benefits or any
other benefits of employment with any Company Released Person arising from
events occurring prior to the date of this Release other than claims to the
payments and benefits specifically provided for in the Employment Agreement and
claims for benefits which are not subject to waiver under the law.
4. Revocation Period; Knowing and Voluntary Agreement. Employee acknowledges
that he/she is knowingly and voluntarily waiving and releasing any rights he/she
may have under the Age Discrimination in Employment Act, as amended, (“ADEA”).
Employee also acknowledges that the consideration given for the waiver and
release in the preceding Section is in addition to anything of value to which
he/she would be entitled to without this Agreement. Employee further
acknowledges that Employee is advised by this writing, as required by the ADEA,
that: (a) this waiver and release do not apply to any rights or claims that may
arise after execution date of this Agreement; (b) Employee has been advised of
having had the right to consult with an attorney prior to signing this
Agreement; (c) Employee has twenty-one (21) days to consider this Agreement
(although Employee may choose to voluntarily execute this Agreement earlier);
(d) Employee has seven (7) days following the signing of this Agreement by the
parties to revoke the Agreement; and (e) this Agreement shall not be effective
until the date upon which the revocation period has expired, which shall be the
eighth (8th) day after this Agreement is executed by the Employee.
5. Severability. If any provision of this Release or the application thereof to
any person or circumstance shall to any extent be held to be invalid or
unenforceable, the remainder of this Release and the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each provision of
this Release shall be valid and enforceable to the fullest extent permitted by
law.
6. Headings. The headings in this Release are inserted for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Release.

A-18

--------------------------------------------------------------------------------




7. Counterparts. This Release may be executed in one (1) or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument.
8. Entire Agreement. This Release and related Employment Agreement constitutes
the entire agreement of the parties in this matter and shall supersede any other
agreement between the parties, oral or written, concerning the same subject
matter.
9. Governing Law. This Release shall be governed by, and construed and enforced
in accordance with, the laws of the State of Arizona, without reference to the
conflict of laws rules of such State.
IN WITNESS WHEREOF, Employee and the Company have executed this Release as of
the day and year first above written.
UNIVERSAL TECHNICAL INSTITUTE, INC.
By:
Its:
EMPLOYEE:
Kenneth J. Cranston







A-19